Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-14-2007

Cuie v. Nordstrom Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1114




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Cuie v. Nordstrom Inc" (2007). 2007 Decisions. Paper 590.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/590


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-1114
                                   ________________

                                     JOHN J. CUIE,
                                              Appellant

                                            vs.

                               NORDSTROM, INC.
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                           (E.D. Pa. Civ. No. 05-cv-04771)
                      District Judge: Honorable J. Curtis Joyner

                    _______________________________________


                     Submitted Under Third Circuit LAR 34.1(a)
                                  August 3, 2007
             Before: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES
                               Filed: August 14, 2007


                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

             John J. Cuie appeals pro se from the District Court’s orders denying his

motion to vacate, modify, or correct an arbitration award and his motion for


                                            1
reconsideration of that ruling. For the reasons that follow, we will affirm.

                                             I.

              Cuie, an African-American male, was employed in various capacities by

Nordstrom, Inc. (“Nordstrom”) at two of its retail stores. Nordstrom fired Cuie while he

was employed at its store in King of Prussia, Pennsylvania. According to Nordstrom, it

fired Cuie because he exercised poor judgment by engaging in inappropriate

conversations of a sexual nature with a fellow employee (a Caucasian female) who was

also fired as a result. According to Cuie, Nordstrom’s stated reason was pretextual and it

really fired him because of his race and in retaliation for his having complained of

discrimination in the past.

              After exhausting his remedies before the Equal Employment Opportunity

Commission (“EEOC”), Cuie filed suit under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq. Nordstrom moved to stay proceedings pending arbitration,

which it argued was compelled by the parties’ arbitration agreement. The District Court

granted the motion and Cuie’s claim proceeded to arbitration. After taking discovery,

both parties moved for summary judgment. The arbitrator, in a thirty-three page opinion,

granted Nordstrom’s motion. Cuie then filed in the District Court a motion to vacate,

modify, or correct the arbitrator’s award. The District Court denied the motion, and also

denied Cuie’s subsequent motion for reconsideration. Cuie appeals from both orders.1


   1
     We have jurisdiction pursuant to 9 U.S.C. § 16(a)(3) and 28 U.S.C. § 1291. We
exercise plenary review over the District Court’s refusal to vacate the award, see

                                             2
                                              II.

              Under the Federal Arbitration Act, courts may vacate arbitration awards

“only in ‘exceedingly narrow’ circumstances.” Metromedia Energy, Inc., 409 F.3d at 578

(citation omitted). See also Roadway Package Sys., Inc. v. Kayser, 257 F.3d 287, 291 (3d

Cir. 2001) (enumerating bases for vacating arbitration awards). The District Court ruled

that no such circumstances were present in this case and concluded that “it appears from

the materials submitted that the arbitrator in this matter carefully considered all of the

evidence and argument presented to him by all of the parties and rendered an impartial

and legally-sound decision.” (Nov. 29, 2006 Order at 2 n.1.) We agree.

              Cuie raises several arguments in his brief, but each lacks merit. First, Cuie

argues that the award violates public policy and was procured by fraud. Cuie accuses

Nordstrom of having misrepresented to the EEOC that he acknowledged having received

a certain employee booklet at a “New Hire Orientation,” which Cuie denied, and argues

that the arbitrator’s award in Nordstrom’s favor thus violates a public policy in favor of

voluntary compliance with Title VII. Cuie appears to believe that the arbitrator’s decision

somehow rewarded Nordstrom for, or was influenced by, its alleged misrepresentation to

the EEOC. The arbitrator, however, expressly found the disputed fact in Cuie’s favor, so

Nordstrom’s alleged misrepresentation to the EEOC had no bearing on his award. (Arb.



Metromedia Energy, Inc. v. Enserch Energy Servs., Inc., 409 F.3d 574, 578-79 (3d Cir.
2005), and review its denial of reconsideration for abuse of discretion, Max’s Seafood
Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999).

                                              3
Decision at 2.) There is thus no basis for claiming that the arbitrator’s award itself

violates the public policy Cuie alleges or that it was procured by fraud.

              Second, Cuie accuses the arbitrator of having “lied” about his deposition

testimony in his award. We have reviewed the relevant deposition testimony, however,

and believe that the arbitrator fairly characterized it. Even if he had not, the District

Court could have vacated the award on this basis only if the arbitrator’s decision

ultimately had “absolutely no support at all in the record.” News Am. Publ’ns, Inc. v.

Newark Typographical Union, Local 103, 918 F.2d 21, 23 (3d Cir. 1990). The materials

submitted by the parties show that the award had record support.

              Cuie’s remaining arguments, in essence, claim merely that the arbitrator

reached the wrong decision. That is not a basis for challenging an arbitration award. See

Major League Umpires Ass’n v. American League of Prof’l Baseball Clubs, 357 F.3d

272, 280 (3d Cir. 2004) (“In reviewing an arbitration award, courts ‘do not sit to hear

claims of factual or legal error by an arbitrator as an appellate court does in reviewing

decisions of lower courts.’”) (citation omitted). An award can be vacated if the arbitrator

displays “manifest disregard” for the law, see id. at 286, but Cuie has shown no such

disregard here.




                                               4
              Finally, Cuie argues that the District Court should have reconsidered its

refusal to vacate the award because that ruling results in a “manifest injustice.” Max’s

Seafood Café, 176 F.3d at 677. That ruling was proper, however, so the District Court

did not abuse its discretion by refusing to reconsider it.

              For these reasons, we will affirm the District Court’s orders.




                                              5